Citation Nr: 0949106	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-13 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on March 1, 2008.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran reportedly had active duty from January 1960 to 
May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2008 decision of a Department of Veterans 
Affairs (VA) Medical Center.  A notice of disagreement was 
filed in April 2008, a statement of the case was issued in 
April 2008, and a substantive appeal was received in May 
2008.

FINDINGS OF FACT

1.  The appellant has no service-connected disabilities.  

2. The appellant received medical care at Halifax Health 
Medical Center on March 1, 2008.

3.  Delay in treatment would have not been hazardous to life 
and health.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the cost of unauthorized medical expenses incurred on March 
1, 2008, have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.  However, as this 
case concerns a legal determination of whether the appellant 
is entitled to reimbursement for medical expenses under 38 
U.S.C.A. §1725 the notice provisions are not applicable.  In 
such situations, an opinion from the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  Furthermore, the provisions 
of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their 
own notice requirements.  

Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses. 
 According to 38 C.F.R. § 17.124, a appellant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132
 
The appellant was provided with a letter in April 2008 
pertaining to basic duty to notify and assist provisions, and 
in the March 2008 decision, April 2008 statement of the case, 
and May 2008 supplemental statement of the case, the 
appellant was informed of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  These documents 
collectively cited to the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002 which govern the reimbursement of 
unapproved emergency care of nonservice-connected 
disabilities.  The letter also clearly informed the appellant 
that a delay in medical care would not have been hazardous to 
life or health.  Therefore, the Board is satisfied that the 
VAMC did consider the relevance of these provisions to the 
claim.  The appellant was clearly informed of what type of 
evidence was required to establish such a claim, that is, 
evidence that the care in question was done for a medical 
emergency.  

The appellant was informed of his appellate rights, to 
include appearing before VA at a hearing on appeal.  Finally, 
all medical evidence regarding the reported non-VA medical 
treatment on March 1, 2008, has been obtained and associated 
with the claims file.  Based on the above analysis, the Board 
finds that VA has fulfilled its duty to assist the appellant 
in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As noted above, the appellant was clearly aware 
that in order to receive benefits under these provisions, he 
would have to show that various criteria were met.  As the 
appellant is aware of the need to submit evidence on this 
matter, further remand merely to tell the appellant what he 
apparently already knows would needlessly delay a final 
decision.  Ultimately, any oversight is harmless error.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
 Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Criteria & Analysis

The appellant is seeking entitlement to payment for 
unauthorized medical expenses incurred on March 1, 2008.  
Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility on March 1, 2008.  See 38 U.S.C.A. § 1703(a); see 
also 38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, the appellant has never claimed that he had any 
prior authorization from VA for medical treatment at Halifax 
Health on March 1, 2008, and there is no evidence in the 
record of such authorization.  Thus, this fact is not in 
dispute.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The appellant did not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection was not in effect for 
any disability.  The provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Appellants 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a appellant was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the appellant or provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of appellants, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson.

On Saturday March 1, 2008, at 1:57 p.m., the appellant 
presented to the emergency room at Halifax Health with a 
chief complaint of cold symptoms.  He reported a greenish 
color productive cough for 6 days.  He denied chest pain or 
shortness of breath.  He also denied fever or chill, nausea 
or vomiting.  He denied rhinorrhea, sore throat, or earache.  
He denied calf pain or edema.  He reported smoking 1 pack of 
cigarettes per day for the prior 3 years.  On physical 
examination, it was noted that he was a well-nourished, well-
developed patient in no apparent distress.  His head, eyes, 
ears, and nose were clinically evaluated as normal.  The 
throat was mucosa pink and moist, with no erythema or 
exudates, no uvular edema, no uvular, palatal or tonsillar 
deviation.  The airway was patent.  Cardiovascular and 
respiratory examination was normal, other than a cough.  A 
chest x-ray examination report reflects cough and congestion 
for a week, and the chest x-ray examination was normal.  The 
appellant was instructed to increase fluid intake, quit 
smoking, and follow-up with his local medical doctor.  He was 
prescribed Azithromycin for 5 days.  The diagnosis was 
bronchitis, tobacco abuse.  He was discharged the same day in 
stable condition.

In April 2008, a VA physician reviewed the claims folder and 
acknowledged the appellant's contentions outlined in his 
notice of disagreement in that he sought emergency room 
treatment due to severe chest pain, very sore throat, painful 
coughing, headache, dizziness, sweatiness, and weakness.  The 
appellant reported that he had minor symptoms for about a 
week, tried to treat with over-the-counter Robitussin but his 
symptoms kept getting worse and became unbearable.  He stated 
that the VA clinic was closed.  The VA physician determined 
that the treatment sought was non-emergent.

The Board does not find that the Appellant's symptoms on 
March 1, 2008, presented a medical emergency such that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  In his substantive appeal, the 
Veteran claims that he had chest pain, fever, chills and 
nausea when he went to the emergency room.  The emergency 
room report showed that the appellant's only complaint was a 
cough, and he specifically denied chest pain, shortness of 
breath, sore throat, fever, chill, and nausea.  Likewise, it 
was noted that he was in no apparent distress, and his 
physical examination was essentially normal, but for a cough.  
Moreover, a diagnosis of bronchitis was rendered, and it was 
indicated that such was due to tobacco abuse.  A chronic 
bronchial disability was not diagnosed.  Moreover, after 
reviewing the emergency report and the contentions of the 
appellant, a VA physician determined that the care received 
was not for a medical emergency.  While the Veteran now 
recalls that he had chest pain and other severe symptoms, the 
contemporaneous medical report is more probative, since it 
recorded his complaints at time of treatment.  The appellant 
has suggested that if he had waited 2 days it could have 
gotten worse to the point of needing major surgery; however, 
such is not supported by the record.  As indicated, his only 
symptoms reported to medical professionals on March 1, 2008 
was a cough.  He has indicated that he decided to take the 
preventative route, in lieu of risking a worsening of his 
condition.  Even in consideration of such statements, the 
evidence does not reflect that a delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  

While the Board is sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the appellant received at Halifax Health on March 
1, 2008, under the provisions of 38 U.S.C.A. § 1725.  




ORDER

Payment or reimbursement of unauthorized medical expenses for 
medical care received at Halifax Health on March 1, 2008 is 
denied.



____________________________________________
THOMAS J. DANNAHER
Appellants Law Judge, Board of Appellants' Appeals




 Department of Veterans Affairs


